DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive.
Claims 3, 5, 7-9, 11-29, 34-35, and 42 have been cancelled.  

The rejection of claims 1-2, 4, 6, 31, 33, and 41-42 under 35 U.S.C. 103 as being unpatentable over Desnoyers (U.S. Patent Application Publication 2010/0158914) in view of Dennis et al. (U. S. Patent No. 8,236,307), Bhaskar et al. (WO 2014/105849), Mondal et al. (U.S. Patent No. 9,7838,716), Singh et al., and Kohli et al. is withdrawn in view of the claim amendments.  This art could be reapplied if the claims are amended.

The rejection of claims 1-2, 4, 6, and 30-33 under 35 U.S.C. 103 as being unpatentable over Desnoyers (U.S. Patent Application Publication 2010/0158914) in view of Dennis et al. (U. S. Patent No. 8,236,307), Bhaskar et al. (WO 2014/105849), Mondal et al. (U.S. Patent No. 9,7838,716), Singh et al., and Kohli et al. as applied to claims 1-2, 4, 6, 31, and 33 above, and further in view of Young (U.S. Patent Application Publication 2009/0264808) is withdrawn in view of the claim amendments.  This art could be reapplied if the claims are amended.


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, and the glucose modulating molecule of FGF19 where the antagonist is an antibody in the reply filed on 4/2/2020 is again acknowledged.
Claims 10 and 36-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/2/2020.  Claims 10 and 36 were amended so that they reflect only a non-elected species.  New claims 37-40 are directed to non-elected species.  Independent claims 1-2 do not reflect the elected antibody antagonist.  An “FGFR4 binding molecule” is not limited to an antibody.  Note that otherwise, claims 6 and 33 would not further limit claims 1 and 2, respectively.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6, 30-33, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 2, and 41 have been substantively amended.  They now recite:
	1. A method of increasing the blood glucose level of a human subject 1-3 hours after a meal, comprising administering an FGFR4 binding molecule that is an antagonist of FGF19 to the subject, such that the blood glucose level of the subject is increased, wherein the subject has post-bariatric hypoglycemia (PBH).
2. A method of treating or preventing hypoglycemia in a human subject 1-3 hours after a meal, comprising administering an FGFR4 binding molecule that is an antagonist of FGF19 to the subject, such that hypoglycemia is treated or prevented, wherein the subject has post-bariatric hypoglycemia (PBH).
41. A method of increasing the blood glucose level of a human subject 1-3 hours after a meal comprising administering an antagonist of FGF19 to the subject who has post-bariatric hypoglycemia (PBH), such that the blood glucose level of the subject is increased, wherein the subject has undergone gastric banding, gastrectomy, sleeve gastrectomy or duodenal switch, and wherein the antagonist of FGF19 is an antibody, or an antigen-binding fragment thereof, which specifically binds FGF19.

Basis was stated to be at page 3, lines 11-13, and page 12, lines 11-13.  This is not agreed with.  Page 3, lines 11-13, does not disclose treating or preventing hypoglycemia in a human subject 1-3 hours after a meal or increasing the blood glucose level of a human subject 1-3 hours after a meal.  Page 12, lines 11-13, discloses that “PBH typically occurs within 1-3 hours after meals.”  This is not considered to be a disclosure of a method where the human subject is being treated 1-3 hours after a meal as recited in the claims.  In addition, claim 2 recites “preventing hypoglycemia.”  However, the claim requires that the human subject “has post-bariatric hypoglycemia.”  This is inconsistent as the condition that must be prevented is required to be present.  No basis for this method is seen.  Claims 1 and 41 also require that the human subject “has post-bariatric hypoglycemia.”  However, the claims do not make clear when the FGFR4 binding molecule that is an antagonist of FGF19 (claims 1 and 2) or the FGF19 antibody (claim 41) is administered to the human subject.  It appears that it would have to be after the hypoglycemia has occurred and not before the meal has been eaten.  Otherwise, the human subjects would not have post-bariatric hypoglycemia.  However, the portions of the specification pointed to do not support any particular timing for administration of the FGFR4 binding molecule that is an antagonist of FGF19 (claims 1 and 2) or the FGF19 antibody (claim 41), particular administering 1-3 hours after a meal.  It is unclear whether the claims require a step of determining that the human subject has PBH which is defined on page 12, line 10, of the specification as a plasma glucose level <70 mg/dl in conjunction with neuroglycopenia.  The claims have been interpreted to mean that the human subjects have a plasma glucose level <70 mg/dl in conjunction with neuroglycopenia.
Basis for the claims is not seen.

Claims 1-2, 4, 6, 30-33, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims have been substantively amended as discussed above.  In response to the art rejections (which have been withdrawn due to the claim amendments), applicant argued that PBH “has a ‘complex pathophysiology’ is ‘rare’ and ‘remains poorly understood.’”  Applicant also pointed to Davis (2010) which discloses that PBH can be difficult to control.
In view of the claim amendments and applicant’s arguments, the claimed methods are not considered to be enabled.
Figure 2 of the specification discloses complex interacting pathways that may contribute to PBH.  The specification discloses that FGF19 levels are elevated  in PBH versus asymptomatic post-bypass patients.  See Figures 3 and 4.  However, the specification provides no examples of administering any FGFR4 binding molecule that is an antagonist of FGF19 (claims 1 and 2) or any anti-FGFR4 antibody (claims 6 and 33) or any FGF19 antibody (claim 41) to any human subject that has undergone any of the bariatric surgeries recited in claims 4, 30-32, or 41, particularly 1-3 hours after a meal, where the human subject has PBH.  There is no evidence of record that such administration prevents hypoglycemia (claim 2), treats hypoglycemia (claim 2), or increases the blood glucose level (claims 1 and 41) in such patients.
The prior art of record provides no comparable treatment methods where the results could be extrapolated to enable the claimed methods, particularly for the large variety of compounds that can be administered according to the claimed methods.  One of ordinary skill in the art at the time of the effective filing date would have reason to doubt that the claimed methods would be operable in the absence of more data.
The claimed methods are not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 6, 30-33, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “preventing hypoglycemia.”  However, the claim requires that the human subject “has post-bariatric hypoglycemia.”  This is confusing as the condition that must be prevented is required to be present.  
Claims 1 and 41 also require that the human subject “has post-bariatric hypoglycemia.” Claims 1, 2, and 41 do not make clear when the FGFR4 binding molecule that is an antagonist of FGF19 (claims 1 and 2) or the FGF19 antibody (claim 41) is administered to the human subject for treatment.  It appears that it would have to be after the hypoglycemia has occurred and not before the meal has been eaten.  Otherwise, the human subjects would not have post-bariatric hypoglycemia.  It is unclear if administration occurs between 1-3 hours after a meal (and only when the human subject has been determined to have PBH within this time frame) or after this time period or something else was intended
The claims have been interpreted to mean that the human subjects have a plasma glucose level <70 mg/dl in conjunction with neuroglycopenia as recited in the specification at page 12, lines 10-11.  Note by comparison that Singh et al. defines hypoglycemia associated with gastric bypass surgery as <50-55 mg/dl plasma glucose in the presence of symptoms compatible with neuroglycopenia.  See page 217.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa